DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 1/12/2021. Claims 1, 8-12, and 15 have been amended and new claims 20-21 are added. Claims 15-18 were previously withdrawn. Therefore, claims 1-14 and 19-21 are examined.
Rejections Withdrawn
3. Applicants claim amendments and arguments have necessitated the withdrawal of the rejection of claims 1-3, 5-12 and 19 under 35 U.S.C. 103 as being unpatentable over  Chabaud et al., (1998, Arthritis and Rheumatism, Vol. 42, No.5, pp.963-970, of record) and Miossec et al. (2012, Nature Reviews Drug Discovery, Vol. 11, pp.763-776, of record) in view of  DeFoge et al. 2010 (Journal of Immunological Methods 362:70-81) and Hot et al. 2012 (Annals of the Rheumatic Diseases 71(5):768 – 776).
4. Applicants claim amendments and arguments have necessitated the withdrawal of the rejection of claims 1-3, 5-14 and 19 are under 35 U.S.C. 103 as being unpatentable over Chabaud et al., (1998, Arthritis and Rheumatism, Vol. 42, No.5, pp.963-970, of record) and Miossec et al. (2012, Nature Reviews Drug Discovery, Vol. 11, pp.763-776, of record) in view of  DeFoge et al. 2010 (Journal of Immunological Methods 362:70-81) and Hot et al. 2012 (Annals of the Rheumatic Diseases 71(5):768 – 776) further in view of Fossiez et al., (1996, J. Exp. Med., Vol. 183, pp.2593-2603).

EXAMINER’S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Fields on 4/2/21.
The application has been amended as follows: 
In the claims
	7. Please amend claim 15. In addition, please cancel claim 16-18.

15. An in vivo screening process for a candidate compound which is potentially an IL-17 inhibitor in a non-human animal, comprising the following steps: 
a) determining a IPDL value of a biological sample chosen from plasma and serum from said non-human animal before the start of a treatment with said candidate compound, by means of a process as claimed in claim 1, 
,
c) determining the IPDL value of a biological sample from said non-human animal after the start of said treatment, by means of the process as claimed in claim 1, wherein said candidate compound is determined to be effective for inhibiting IL-17 when the IPDL value determined in step a) is greater than the IPDL value determined in step c), and 
d) determining from step c) the efficacy of the candidate compound for inhibiting IL- 17.
Rejoinder
8. Claims 1-14 and 19-21 are directed to a method claims. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15 is directed to the process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/7/18 is hereby partially withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
9. The following is an examiner’s statement of reasons for allowance: Applicants arguments are deemed to be persuasive. Specifically, the Applicants argument that Deforge reference cannot provide the motivation to combine the prior art and modify the teachings of Chabaud or Miossec to dertermine a functional IL-17 proinflammatory dependent level (IPDL) of a biological sample with reasonable expectation of success is found to be persuasive because of false positive reactivity in patient samples, suggesting interference from heterophilic antibodies (see Deforge, abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	10. Claims 1-15 and 19-21 are allowed.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645       

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645